Title: To Alexander Hamilton from Tench Coxe, [31 December 1790]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, December 31, 1790]
Dear sir
You will find enclosed a very rough copy of Leslies improvement of the proposition of Hatton and Whitehurst—for an invariable Standard of length, capacity & weight. This is his original corrected &ca. by me of wch. Mr Jefferson has the fair copy. Genl. S. will be able to make it out.
The printed roll contains a plan of state finance proposed by Mr. R Morris, which having relation to the Bank I send for your perusal—also some other papers on that subject.
Yr. mo. respectful Servt.

T Coxe
Decr. 31.

 